FILED
                             NOT FOR PUBLICATION                            JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMIDA SOVARZO-PACHECO,                          No. 08-70278

               Petitioner,                       Agency No. A075-594-910

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Armida Sovarzo-Pacheco, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her requests to continue or administratively

close removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a continuance. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion by denying Sovarzo-Pacheco’s

request for a continuance for failure to establish good cause. See 8 C.F.R.

§ 1003.29; see also Sandoval-Luna, 526 F.3d at 1247 (denial of continuance was

within IJ’s discretion where relief was not immediately available); Gonzales v.

INS, 82 F.3d 903, 908 (1996) (denial of continuance “will not be overturned except

on a showing of clear abuse”).

      We lack jurisdiction to review the agency’s decision not to administratively

close proceedings. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120 (9th

Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   08-70278